Reasons for Allowance
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“pressurizing mechanism that applies a pressure” in claim 1;
“pressurizing-force adjusting mechanism that adjusts the pressure” in claim 1;
“pressurizing mechanism that applies a pressure” in claim 2;
“pressurizing-force adjusting mechanism … wherein the pressurizing-force adjusting mechanism increases or decreases a volume of the pressurized chamber” in claim 2;
“pressurizing mechanism that applies a pressure” in claim 4;
“a sealing member that closes the air hole of the cylinder” in claim 5;
“a sealing member that closes the air hole of the cylinder” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1, the prior art fails to disclose or suggest
a pressurized writing implement that includes a pressurizing mechanism (see item 7, composed of a cylindrical cylinder 17, a piston 18 inserted in a back end opening 17a of the cylinder 17 and disposed so as to be slidable in the back and forth direction with respect to the cylinder 17, an 0-ring 19 fitted on a side surface of the piston 18, and a second coil spring (second spring body) 15 extended between the cylinder 17 and the piston 18, and the pressurized chamber 20 formed between the inner wall of the cylinder 17 and the front end of the piston18 so as to be in communication with the back end opening of the ink storage tube 17a (specification paragraphs [0018], [0024], [0055]); see item 107, composed of a cylindrical cylinder 117, a piston inserted in a back end opening 117a of the cylinder 117 and disposed so as to be slidable in the back and forth direction with respect to the cylinder 117, an 0-ring 119 fitted on a side surface of the piston 118, and a second coil spring 115 (second spring body) 115 extended between the cylinder 117 and the piston 118, in the inner hole 117b, a pressurized space 120 (pressurized chamber) 120, which is surrounded by an inside part 117d of the cylinder 117, a front end of the piston 118, and the O-ring 119, is formed. (specification paragraphs [0076], [0077])),
 and a pressurizing-force adjusting mechanism (see item 24, the slide member 5, the knock body 6 and the cam member 23 constitute the pressurizing-force adjusting mechanism 24. (specification paragraphs [0018], [0037]); By rotating the knock body 106 of the projecting and retracting mechanism 124, the slidable member 123 is moved in the back and forth direction, so that a pressure of the pressurized space 120 can be adjusted, by rotating the knock body 106 with respect to the back shaft 102 in the not-knocked state of Fig. 11, a pressurizing force applied to the ink 111 can be adjusted. When the knock body 106 is rotated to the left from the state of Fig. 18A, since the slidable member 123 screw-fitted in the front member 122 is locked so as to be unrotatable with respect to the slide member 105, the slidable member 123 is gradually moved to the back side with respect to the knock body 106 to the positions of Figs. 18B and 18C. Thus, when the knock body 106 is pushed to the front side, the protrusion 118b of the piston 118 comes into contact with the window back end 117j of the cylinder 117, so that a length along which the cylinder 117 moves to the front side reduces, and a gap between the back end of the cylinder 117 and the inner step part 105e of the slide member 105 decreases. As a result, when a writing pressure is applied, a length along which the cylinder 117 is moved to the back reduces. Thus, when the knock body 106 is rotated from the state of Fig. 18A to the state of Fig. 18C, a pressure applied to the pressurized space 120 can be gradually lowered. In the state of Fig. 18C, there is no gap between the back end of the cylinder 117 and the inner step part 105e of the slide member 105. Since the cylinder 117 cannot be moved to the back side, the pressurized space 120 is adjusted to be not compressed at all.  Thus, the pressurized-type writing implement 10 in this embodiment can be used as a general not-pressurized type writing implement, and the pressure applied to the writing implement ink 111 is configured to be adjustable by rotating the knock body 106 of the projecting and retracting mechanism 124 so as to move the slidable member 123 in the back and forth direction. (paragraphs [0088], [0094], [0097]); In this not-knocked state, by rotating the knock body 6 (clip 9) together with the back tube 205 with respect to the shaft tube 4, a setting for compressing the pressurized chamber 20 can be changed. When the knock body 6 and the back tube 205 are rotated with respect to the shaft tube 4, since the cam member 223 is locked so as to be unrotatable with respect to the knock body 6, the cam member 223 is rotated with respect to the knock body 6. At this time, the protrusion 218f of the piston 18 is moved to an adjacent step along the cam slant 223a of the cam member 223. Since the piston 18 is moved in the back and forth direction correspondingly to the positional difference between these steps in the back and forth direction, a pressurization amount in the pressurized chamber 20 upon knocked changes. When the knock body 6 is rotated, the back slit 215 of the back tube 205 is rotated from a state in which a position of the back slit 215 in the back and forth direction corresponds to one of the three slits 212 to 214 of the shaft tube 4, to a state in which its position in the back and forth direction corresponds to an adjacent slit 212 to 214. In this modification example, when the back slit 215 and the first slit 212 are aligned with each other in the back and forth direction, no pressurizing force caused by a pressurizing-force adjusting mechanism is set to be applied to the writing implement ink composition 11. In addition, when the back slit 215 and the second slit 213 are aligned with each other in the back and forth direction, a relatively low pressurizing force caused by the pressurizing-fore adjusting mechanism is set to be applied to the writing implement ink composition 11. Further, when the back slit 215 and the third slit 214 are aligned with each other in the back and forth direction, a relatively high pressurizing force caused by the pressurizing-fore adjusting mechanism is set to be applied to the writing implement ink composition 11. (paragraph [0124])).
Claim 8 depends from claim 1, and thus includes the allowable subject matter thereof.
With regard to claim 2, the prior art fails to disclose or suggest
a pressurized writing implement that includes a pressurizing mechanism (see item 7, composed of a cylindrical cylinder 17, a piston 18 inserted in a back end opening 17a of the cylinder 17 and disposed so as to be slidable in the back and forth direction with respect to the cylinder 17, an 0-ring 19 fitted on a side surface of the piston 18, and a second coil spring (second spring body) 15 extended between the cylinder 17 and the piston 18, and the pressurized chamber 20 formed between the inner wall of the cylinder 17 and the front end of the piston18 so as to be in communication with the back end opening of the ink storage tube 17a (specification paragraphs [0018], [0024], [0055]); see item 107, composed of a cylindrical cylinder 117, a piston inserted in a back end opening 117a of the cylinder 117 and disposed so as to be slidable in the back and forth direction with respect to the cylinder 117, an 0-ring 119 fitted on a side surface of the piston 118, and a second coil spring 115 (second spring body) 115 extended between the cylinder 117 and the piston 118, in the inner hole 117b, a pressurized space 120 (pressurized chamber) 120, which is surrounded by an inside part 117d of the cylinder 117, a front end of the piston 118, and the O-ring 119, is formed. (specification paragraphs [0076], [0077])),
and a pressurizing-force adjusting mechanism (see item 24, the slide member 5, the knock body 6 and the cam member 23 constitute the pressurizing-force adjusting mechanism 24. (specification paragraphs [0018], [0037]); By rotating the knock body 106 of the projecting and retracting mechanism 124, the slidable member 123 is moved in the back and forth direction, so that a pressure of the pressurized space 120 can be adjusted, by rotating the knock body 106 with respect to the back shaft 102 in the not-knocked state of Fig. 11, a pressurizing force applied to the ink 111 can be adjusted. When the knock body 106 is rotated to the left from the state of Fig. 18A, since the slidable member 123 screw-fitted in the front member 122 is locked so as to be unrotatable with respect to the slide member 105, the slidable member 123 is gradually moved to the back side with respect to the knock body 106 to the positions of Figs. 18B and 18C. Thus, when the knock body 106 is pushed to the front side, the protrusion 118b of the piston 118 comes into contact with the window back end 117j of the cylinder 117, so that a length along which the cylinder 117 moves to the front side reduces, and a gap between the back end of the cylinder 117 and the inner step part 105e of the slide member 105 decreases. As a result, when a writing pressure is applied, a length along which the cylinder 117 is moved to the back reduces. Thus, when the knock body 106 is rotated from the state of Fig. 18A to the state of Fig. 18C, a pressure applied to the pressurized space 120 can be gradually lowered. In the state of Fig. 18C, there is no gap between the back end of the cylinder 117 and the inner step part 105e of the slide member 105. Since the cylinder 117 cannot be moved to the back side, the pressurized space 120 is adjusted to be not compressed at all.  Thus, the pressurized-type writing implement 10 in this embodiment can be used as a general not-pressurized type writing implement, and the pressure applied to the writing implement ink 111 is configured to be adjustable by rotating the knock body 106 of the projecting and retracting mechanism 124 so as to move the slidable member 123 in the back and forth direction. (paragraphs [0088], [0094], [0097]); In this not-knocked state, by rotating the knock body 6 (clip 9) together with the back tube 205 with respect to the shaft tube 4, a setting for compressing the pressurized chamber 20 can be changed. When the knock body 6 and the back tube 205 are rotated with respect to the shaft tube 4, since the cam member 223 is locked so as to be unrotatable with respect to the knock body 6, the cam member 223 is rotated with respect to the knock body 6. At this time, the protrusion 218f of the piston 18 is moved to an adjacent step along the cam slant 223a of the cam member 223. Since the piston 18 is moved in the back and forth direction correspondingly to the positional difference between these steps in the back and forth direction, a pressurization amount in the pressurized chamber 20 upon knocked changes. When the knock body 6 is rotated, the back slit 215 of the back tube 205 is rotated from a state in which a position of the back slit 215 in the back and forth direction corresponds to one of the three slits 212 to 214 of the shaft tube 4, to a state in which its position in the back and forth direction corresponds to an adjacent slit 212 to 214. In this modification example, when the back slit 215 and the first slit 212 are aligned with each other in the back and forth direction, no pressurizing force caused by a pressurizing-force adjusting mechanism is set to be applied to the writing implement ink composition 11. In addition, when the back slit 215 and the second slit 213 are aligned with each other in the back and forth direction, a relatively low pressurizing force caused by the pressurizing-fore adjusting mechanism is set to be applied to the writing implement ink composition 11. Further, when the back slit 215 and the third slit 214 are aligned with each other in the back and forth direction, a relatively high pressurizing force caused by the pressurizing-fore adjusting mechanism is set to be applied to the writing implement ink composition 11. (paragraph [0124])).
Claims 3, 5-7, and 12 depend from claim 2, and thus include the allowable subject matter thereof.
With regard to claim 4, the prior art fails to disclose or suggest
a pressurized writing implement that includes a pressurizing mechanism (see item 7, composed of a cylindrical cylinder 17, a piston 18 inserted in a back end opening 17a of the cylinder 17 and disposed so as to be slidable in the back and forth direction with respect to the cylinder 17, an 0-ring 19 fitted on a side surface of the piston 18, and a second coil spring (second spring body) 15 extended between the cylinder 17 and the piston 18, and the pressurized chamber 20 formed between the inner wall of the cylinder 17 and the front end of the piston18 so as to be in communication with the back end opening of the ink storage tube 17a (specification paragraphs [0018], [0024], [0055]); see item 107, composed of a cylindrical cylinder 117, a piston inserted in a back end opening 117a of the cylinder 117 and disposed so as to be slidable in the back and forth direction with respect to the cylinder 117, an 0-ring 119 fitted on a side surface of the piston 118, and a second coil spring 115 (second spring body) 115 extended between the cylinder 117 and the piston 118, in the inner hole 117b, a pressurized space 120 (pressurized chamber) 120, which is surrounded by an inside part 117d of the cylinder 117, a front end of the piston 118, and the O-ring 119, is formed. (specification paragraphs [0076], [0077])), the pressurizing mechanism is actuated by the ballpoint refill which is moved to the back side by a writing pressure upon writing so as to apply a pressure to the back end of the writing implement ink composition, 
and the pressure applied to the back end of the writing implement ink composition is configured to be adjustable by rotating the knock body of the projecting and retracting mechanism so as to move the slidable member in the back and forth direction. (By rotating the knock body 106 of the projecting and retracting mechanism 124, the slidable member 123 is moved in the back and forth direction, so that a pressure of the pressurized space 120 can be adjusted, by rotating the knock body 106 with respect to the back shaft 102 in the not-knocked state of Fig. 11, a pressurizing force applied to the ink 111 can be adjusted. When the knock body 106 is rotated to the left from the state of Fig. 18A, since the slidable member 123 screw-fitted in the front member 122 is locked so as to be unrotatable with respect to the slide member 105, the slidable member 123 is gradually moved to the back side with respect to the knock body 106 to the positions of Figs. 18B and 18C. Thus, when the knock body 106 is pushed to the front side, the protrusion 118b of the piston 118 comes into contact with the window back end 117j of the cylinder 117, so that a length along which the cylinder 117 moves to the front side reduces, and a gap between the back end of the cylinder 117 and the inner step part 105e of the slide member 105 decreases. As a result, when a writing pressure is applied, a length along which the cylinder 117 is moved to the back reduces. Thus, when the knock body 106 is rotated from the state of Fig. 18A to the state of Fig. 18C, a pressure applied to the pressurized space 120 can be gradually lowered. In the state of Fig. 18C, there is no gap between the back end of the cylinder 117 and the inner step part 105e of the slide member 105. Since the cylinder 117 cannot be moved to the back side, the pressurized space 120 is adjusted to be not compressed at all.  Thus, the pressurized-type writing implement 10 in this embodiment can be used as a general not-pressurized type writing implement, and the pressure applied to the writing implement ink 111 is configured to be adjustable by rotating the knock body 106 of the projecting and retracting mechanism 124 so as to move the slidable member 123 in the back and forth direction. (paragraphs [0088], [0094], [0097]); In this not-knocked state, by rotating the knock body 6 (clip 9) together with the back tube 205 with respect to the shaft tube 4, a setting for compressing the pressurized chamber 20 can be changed. When the knock body 6 and the back tube 205 are rotated with respect to the shaft tube 4, since the cam member 223 is locked so as to be unrotatable with respect to the knock body 6, the cam member 223 is rotated with respect to the knock body 6. At this time, the protrusion 218f of the piston 18 is moved to an adjacent step along the cam slant 223a of the cam member 223. Since the piston 18 is moved in the back and forth direction correspondingly to the positional difference between these steps in the back and forth direction, a pressurization amount in the pressurized chamber 20 upon knocked changes. When the knock body 6 is rotated, the back slit 215 of the back tube 205 is rotated from a state in which a position of the back slit 215 in the back and forth direction corresponds to one of the three slits 212 to 214 of the shaft tube 4, to a state in which its position in the back and forth direction corresponds to an adjacent slit 212 to 214. In this modification example, when the back slit 215 and the first slit 212 are aligned with each other in the back and forth direction, no pressurizing force caused by a pressurizing-force adjusting mechanism is set to be applied to the writing implement ink composition 11. In addition, when the back slit 215 and the second slit 213 are aligned with each other in the back and forth direction, a relatively low pressurizing force caused by the pressurizing-fore adjusting mechanism is set to be applied to the writing implement ink composition 11. Further, when the back slit 215 and the third slit 214 are aligned with each other in the back and forth direction, a relatively high pressurizing force caused by the pressurizing-fore adjusting mechanism is set to be applied to the writing implement ink composition 11. (paragraph [0124])) 
Claims 9-11 and 13 depend from claim 4, and thus include the allowable subject matter thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754